DETAILED ACTION

Notice of Pre-AlA or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





The  Amendment filed on August 17, 2022, has been entered.



 Claim Disposition

Claims 1-44 and 62 have been cancelled. Claims 45-61 and 63-69 are pending. Claims 59-61 and 63-64 are under examination. Claims 45-58 and 65-69 are withdrawn from further consideration pursuant to 37 CFR 1.12(b), as being drawn to a non-elected invention, there being no allowable generic or linking claim.


Information Disclosure Statement

The Information Disclosure Statement filed on August 17, 2022, has been received and entered. The references cited on the PTO-1449 Form have been considered by the examiner and a copy is attached to the instant Office action.




Claim Objection

Claims 59-60 and 63-64 are objected to for the following informalities:
For clarity it is suggested that claim 59 is amended to read, “A method of selectively inhibiting a cancer cell having low asparaginase expression, comprising:
reducing arginine concentration in a media contacting the cancer cell [[having low asparaginase expression]]; and
reducing asparagine concentrations in the media to a concentration effective to selectively inhibit growth of [[a]] the cancer cell [[having low asparaginase expression]]”. The dependent claims are included in this objection.
Appropriate correction is required.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


7.	Claim(s) 59-61 and 63-64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leung et al. (US 2010/0247508, March 2010, of record in application) in view of Egler et al. (J. of Pharm & Pharmaco., 2016, of record in the application) and Lukey et al. (Drug Discovery Today, vol. 22, no. 5, May 2017, pages 1-18).
Leung et al. teach cancer treatment/therapy arginine deprivation or reduction of arginine in cancer cells (using arginine degrading enzyme such as a monopegylated arginase or using arginine-deficient medium) ( see paragraph [0007]). Leung et al. is silent on asparaginase, however, Egler et al. teach a cancer treatment with an asparaginase in an integral component of the treatment for patients with acute lymphoblastic leukemia, wherein asparaginase depletes serum asparagine levels, wherein a pegylated asparaginase is used as therapy (see abstract and entire document). In addition, Lukey et al. teach selectively inhibiting a cancer cell to deplete serum amino acids such as arginine, asparagine and glutamine. Lukey et al. teaches cancer cells lack asparagine synthetase (ASNS) therefore rely on blood serum asparagine supply as well as the other enzymes associated with the other amino acids. Lukey et al. teach selectively knocking down expression or inhibition of these amino acids to slow growth of cancer as a cancer treatment. Lukey et al. discloses that combining L-asparaginase treatment with knockdown of ASNS expression simultaneously  deprives cells of external and internal asparagine supplies and potently inhibits tumor growth in vivo (see pages 797 and 800).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed invention as a whole because the combined teaching of the references render the claimed invention as obvious. It would have been obvious for one of ordinary skill in the art to combine the treatments of  Leung et al. and Egler et al. because they both teach cancer treatments that reduce amino acids and one of ordinary skill in the art would combine the treatments to get an added effect and to optimize expected results. It would be obvious to combine the references because Lukey et al. teach both treatments found in Leung et al. and Egler et al. and teach selective inhibition or knock down of expression of the amino acids. Since cancer treatment using reduction of arginine and reduction of asparagine via an enzyme is known in the art, the combination would be routine optimization of expected results and would be expected to have an added effect.
Moreover, the Supreme Court pointed out in KSA, “a patent composed of several elements is not proved obvious merely by demonstrating that each of its elements was, independently, known in the prior art.” KSA, 127 S. Ct. at 1741. The Court thus reasoned that the analysis under 35 U.S.C. 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the “inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 1747. The Court further advised that “[a] person of ordinary skill is...a person of ordinary creativity, not an automation.” Id. at 1742. Therefore, the claimed invention was obvious to make and use at the time the invention was made and was prima facie obvious.



Response to Arguments

8.	Applicant’s comments have been considered in full. Withdrawn objections/rejections will not be discussed herein as applicant’s comments are moot. The rejection of record under 103 remains, however, has been amended based on amendments made to the claims. Applicant traverses the rejection based on the modification to recite that the method selectively inhibits a cancer cell having low asparaginase expression. Note that a new reference has been cited and as stated above the combined teaching of the references render the claimed invention as obvious.

Conclusion

9.	No claims are presently allowable. 


10.	Applicant’s amendment necessitated the new/modified ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE ROBINSON whose telephone number is (571)272-0957. The examiner can normally be reached on Monday-Friday from 9:00
a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/HOPE A ROBINSON/Primary Examiner, Art Unit 1652